DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/09/2020, 11/17/2020, 8/26/2021, and  1/25/2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. (WO2016/140508A1, US2018/0040865A1 used as English translation).

	As to claim 1, Lee discloses a separator for an electrochemical device [Abstract], comprising: a porous polymer substrate (polyolefin porous polymer film that can be employed as the porous separator substrate [0057]); and 
	an electrode adhesive layer [0014] formed on at least one surface of the porous polymer substrate, wherein the electrode adhesive layer comprises at least two units containing a binder polymer [0016], and the units are separated from each other by a non-coated portion having no electrode adhesive layer (see…coating agent supplied to second roller [0029]…second roller comprising projections [0030]…projection’s may have shapes [0048], where the projections apply the electrode adhesive to the substrate…second roller may have grooves (non-coated portion) [0120]…width of projection separating grooves is 10mm to 25mm [0125]),
	 the separator has a polygonal shape having at least four sides, the polygon has an internal angle larger than 0 and smaller than 180, the non-coated portion extends from one side (a first side) to another side (a second side) of the separator in a linear shape having a predetermined width (an interval between the projections (width of the groove) may be 0.1 mm to 3 mm [0125] Fig. 8), and the first side and the second side are adjoining each other and are linked to each other by a point. (see Fig.8)

    PNG
    media_image1.png
    631
    958
    media_image1.png
    Greyscale

(Lee Fig. 8, annotated for illustration)

	As to claim 2, the rejection of claim 1 is incorporated, Lee discloses the separator has a quadrangular surface shape (see Fig. 8 above).

	As to claim 3, the rejection of claim 2 is incorporated, Lee discloses the quadrangular surface shape is a rectangular surface shape (see Fig. 8)
	 having an aspect ratio larger than 1, (Where the aspect ratio of a rectangular shape is define by the ratio of its width to its height and where a width is greater than the height the ratio would be greater than one, as shown in Fig. 8.)
	the separator comprises at least one linear non-coated portion extending from a first long side to a first short side of the separator, and does not extend from the first short side to a second short side of the separator (see Fig. 8)

	As to claim 5, Lee discloses the electrode adhesive layer is in a dry state [0024].

	As to claim 6, Lee discloses an electrochemical device comprising a positive electrode, a negative electrode, a separator interposed between the positive electrode and the negative electrode, and an electrolyte, wherein the separator is defined in claim 1. [0088-0089].

	As to claim 7, Lee discloses a method for manufacturing the separator for an electrochemical device as defined in claim 1 [Abstract], the method comprising: mixing a binder polymer resin (see... Specifically, binder polymer may be …polyimide, [0081]) with an organic solvent (acetone, [0138]) to prepare a binder solution [0062]; coating the binder solution on at least one -surface of a porous polymer substrate [0051] with a predetermined pattern to form a pattern of the binder solution on the surface [0053]; 
	forming micropores on the electrode adhesive layer through phase separation between a solvent and a non-solvent in the coated binder solution (see.. The first coating agent includes an inorganic particle, a first binder polymer and a first solvent [0062]…The inorganic particles enable empty spaces to form therebetween and thus play role of a spacer that forms micropores and keeps a physical shape as well. Because the inorganic particles generally have a characteristic that does not change physical property (no phase change) even at a temperature as high as 200 or above [0063]) Where the solvents would change phase (evaporate [0026, 0027] or have a low boiling point [0084]) leaving the micropores created by the inorganic particles acting as a spacer by the phase separation of the solvent.;
	and forming a patterned electrode adhesive layer on at least one surface of the separator. (That is, the first binder polymer attaches the inorganic particles to one another such that they maintain the bonded state. For example, the first binder polymer connects and immobilizes between the inorganic particles. Further, the pores of the porous coating layer are those that are formed as the interstitial volume between the inorganic particles form voids, and these are the spaces that are confined by the inorganic particles which substantially surface-contact in a closed packed or densely packed structure of the inorganic particles.[0083]) Thereby forming a porous pattern structure to the electrode adhesive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. (WO2016/140508A1, US2018/040865A1 used as English translation), in view of Ameyama et al. (JP2015103482A).

	As to claim 4, Lee discloses a separator with a porous polymer substrate but does not explicitly teach the patterned electrode adhesive layer is formed on the separator at a ratio of 70-95% based on a total area of the separator.
	 In the same field of endeavor Ameyama discloses porous polymer substrate [0001] and further teaches the surface coverage of the polymer can be optimized for improving the permeability of the separator and improving the adhesion to the electrode [0002].
	It should be noted where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

	As to claim 8, the rejection of claim 7 is incorporated,  Lee discloses the binder polymer resin is present in an amount  of 50 wt% (weight ratio between the inorganic particle and the first binder polymer may be 50:50 [0077]) based on the weight of the binder solution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	


	Kim et al. (US2014/0011093A1) The pore size of a polyolefin separator can be suitably controlled.
	Goo et al. (KR20150048082A)  A porous separating film including a patterned binder layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727